DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed February 23, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 2, 4 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a valve device for controlling an oil pump, the device comprising: a valve unit having a holder and a spool disposed in the holder, where the valve unit is configured for controlling flow of fluid; and a solenoid unit configured for controlling the spool, wherein the spool includes: a rod-shaped spool body; a ring-shaped first land disposed on a top portion of the spool body, wherein the first land has an open top; a ring-shaped second land disposed on a middle portion of the spool body; a ring-shaped third land disposed on a lower portion of the spool body; and a venting communication structure that includes: a vent hole defined in the spool body and disposed between the second land and the third land; a spool fluid channel defined in the spool body to communicate the vent hole and the open top of the first land with each other; and a spool notch defined in a lateral portion of the third land to communicate the vent hole with an inside of the spool body. The closest prior art reference, Ochai et al. (US 2015/0027573), teaches a similar valve device, but is deficient in comprising a venting communication structure with the spool notch defined as claimed. No other reference cures this deficiency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747